DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 1/24/2022 is acknowledged.  The traversal is on the ground that there would be no undue burden on the Examiner to search all species.  This is not found persuasive because there is a search and/or examination burden for the patentably distinct species, because the claims to the different species recite the mutually exclusive characteristics of such species and the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). In addition, these species are not obvious variants of each other based on the current record. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2016/0128406 to Shiue in view of USPN 6,776,014 to Laycock, Applicant’s Admitted Prior Art (AAPA), and (when necessary) USPN 4,786,549 to Richards.
Claims 1 and 7, Shiue discloses a fabric for a wetsuit wherein weft knit textile cloth comprising knit fabric of polypropylene multifilament yarn and elastic yarn laminated to either or both faces of a sponge sheet made of foam rubber (see entire document including [0006], [0015]-[0017], and [0021]-[0024]). 
Shiue does not appear to mention the knit being a jersey knit wherein the multifilament yarn and elastic yarn have been knit in plating fashion while said elastic yarn was stretched to an elongation of 1.5 times to 2.0 times, exclusive of 2.0 times, but Laycock discloses that it is known in the hard yarn/elastic yarn knitted fabric art to use a jersey knit wherein the hard yarn and elastic yarn have been knit in plating 
Shiue does not appear to specifically mention the foamed rubber layer being chloroprene foam rubber but AAPA discloses that it is conventional in the wetsuit art to employ chloroprene foam rubber (see entire document including [0003] and [0004]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the wetsuit of Shiue from any suitable foam rubber material, such as the claimed being chloroprene foam rubber, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claims 2 and 8, Shiue does not appear to specifically mention the elastic yarn being a thermally fusible polyurethane elastic fiber and the elastic yarns being thermally fused to each other but Richards discloses that it is known in the art to use polyurethane elastic fiber, and to thermally fuse the fibers, to improve the fabric by preventing the fabric from unraveling (see entire document including column 1, lines 7-24 and column 2, lines 22-60). Therefore, it would have been obvious to one having ordinary skill in the art to produce the fabric of Shiue with polyurethane elastic fiber wherein the elastic yarns are thermally fused, as taught by Richards, motivated by a desire to provide an improved fabric by preventing the fabric from unraveling.
Claims 3 and 9, absent a showing to the contrary, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  
Claims 4 and 10, the polypropylene multifilament yarn comprises not greater than 30 filaments, thickness thereof being such as to correspond to 20 decitex to 56 decitex [0006]. 
Claims 5 and 11, the polypropylene multifilament yarn is such that thickness thereof corresponds to 20 decitex to 56 decitex, and thickness per filament therein corresponds to not less than 1 decitex [0006]. 
Claims 6 and 12, a wetsuit employing the fabric for a wetsuit according to claim 1 [0024]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789